Reasons for Allowance
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: While the combination of Sieber et al. (US 2003/0013801) and Jones et al. (US 5,442,001) affords 60 pbw polyacrylate (Tg = -40 oC) dispersion (65 wt% polyacrylate and 35 wt% water), 13 pbw polyisobutylene {corresponding to ~ 39 wt% polyacrylate; 13 wt% polyisobutylene; ~ 79 wt% solids in the dispersion}, and 1 to 35 wt% n-paraffin and/or hydrotreated petroleum distillates, the combined teaching does not disclose polyisobutylene oligomers having a Mn of >1000 g/mol with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767